              Case 2:21-mj-30015-DUTY ECF No. 1, PageID.1
                                           AUSA:             Filed 01/12/21 Telephone:
                                                    Matthew Roth             Page 1 of(313)
                                                                                        16 226-9100
AO 91 (Rev. ) Criminal Complaint                 Special Agent:    Danielle Stefanovski            Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America                                Case: 2:21−mj−30015
   v.
                                                        Assigned To : Unassigned
D-1 Kenneth Claude Smith
D-2 Jaelyn Jamar Smith
                                                        Assign. Date : 1/12/2021
D-3 Troy Duane Lowery                                   CMP: SEALED MATTER (MAW)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of Dec. 10, 11, and 28, 2020 and Jan. 4, 2021 in the county of                   Wayne      in the
        Eastern           District of      Michigan       , the defendant(s) violated:
           Code Section                                                  Offense Description
(D-1 only)   18 USC § 922(n)                          Receipt of a firearm by a person under indictment
(D-1 only)   18 USC § 922(a)(1)(A)                    Engaging in the business of dealing firearms without a license
(D-2 only)   18 USC § 922(a)(6)                       Making a false statement during the acquisition of a firearm
(D-3 only)   18 USC § 922(g)(1)                       Felon in possession of a firearm




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                         Complainant’s signature

                                                                               Danielle Stefanovski, Special Agent (ATF)
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

        January 12, 2021
Date:                                                                                          Judge’s signature

City and state: Detroit, Michigan                                       Hon. Elizabeth A. Stafford, United States Magistrate Judge
                                                                                           Printed name and title
   Case 2:21-mj-30015-DUTY ECF No. 1, PageID.2 Filed 01/12/21 Page 2 of 16




                                   AFFIDAVIT

      I, Danielle Stefanovski, being first duly sworn, hereby depose and state as

follows:

           I.     INTRODUCTION AND AGENT BACKGROUND

      1.     I have been employed as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF) since March of 2018. I am an

“investigative or law enforcement officer of the United States” within the meaning

of 18 U.S.C § 2510(7), and I am empowered by law to conduct investigations and

make arrests for criminal offenses enumerated under federal law.

      2.     Prior to becoming a Special Agent with ATF, I was a Special Agent

with the United States Secret Service. I have had extensive law enforcement training,

including the Criminal Investigator Training Program at the Federal Law

Enforcement Training Center, USSS Special Agent Training Program in Beltsville,

Maryland, and ATF Special Agent Basic Training in Glynco, Georgia. I also have a

Bachelor of Business Administration from the University of Michigan.

      3.     During my employment with ATF, I have participated in numerous

criminal investigations focused on firearms, firearms traffickers, armed drug

traffickers and criminal street gangs. During said employment, I have utilized a

variety of investigative techniques and resources, including physical and electronic

surveillance, undercover and various types of informants and cooperating sources.



                                         1
   Case 2:21-mj-30015-DUTY ECF No. 1, PageID.3 Filed 01/12/21 Page 3 of 16




      4.     The facts set forth herein include my personal knowledge and/or

information from other law enforcement officers. I have not included each and

every fact known to law enforcement concerning this investigation; rather, I have

set forth only the facts necessary to establish probable cause Kenneth Claude

SMITH, Jaelyn Jamar SMITH, and Troy Duane LOWERY violated federal laws as

outlined below.

                              II.    DEFENDANTS

      5.     I am investigating Kenneth Claude SMITH (XX/XX/2000), Jaelyn

Jamar SMITH (XX/XX/1998), and Troy Duane LOWERY (XX/XX/1992) for

violations of federal firearms laws. This investigation consists of four undercover

transactions that involved the purchase of five firearms.

      6.     As detailed below, probable cause exists that Kenneth SMITH

violated:

             a.    18 U.S.C. § 922(n) – Receipt of a Firearm by a Person under
                   Indictment; and
             b.    18 U.S.C. § 922(a)(1)(A) – Engaging in the Business of
                   Dealing Firearms Without a License.

      7.     I reviewed a Computerized Criminal History (“CCH”) for Kenneth

SMITH, which showed that Kenneth SMITH was sentenced to three years’

probation under the provisions of the Holmes Youthful Trainee Act (“HYTA”) for




                                          2
   Case 2:21-mj-30015-DUTY ECF No. 1, PageID.4 Filed 01/12/21 Page 4 of 16




the following felony offenses:

             a.    March 2018 – Felony Unarmed Robbery; and
             b.    March 2018 – Felony – Weapons – Felony Firearm.

      8.     Kenneth SMITH is on probation under the provisions of HYTA and

has been since March 2018. As a result, Kenneth SMITH is prohibited from

receiving firearms and has been prohibited since March of 2018.

      9.     Kenneth SMITH does not possess a federal firearms license (FFL) and

cannot engage in the business of selling firearms.

      10.    Probable cause exists that Jaelyn SMITH violated 18 U.S.C. §

922(a)(6) - Making a False Statement During the Acquisition of a Firearm. Jaelyn

SMITH has no prior felony convictions.

      11.    Probable cause exists that Troy LOWERY violated 18 U.S.C. §

922(g)(1) – felon in possession of a firearm.

      12.    Troy LOWERY, is currently on parole and was convicted of the

following felony offenses:

             a.    2015- Felony Robbery; and
             b.    2017- Felony Theft.

                             III.   PROBABLE CAUSE

      13.    During the month of December 2020, I reviewed social media posts

associated with the Instagram (IG) account “72kennypros” (believed by law

enforcement to be Kenneth SMITH’s IG account). I reviewed several posts which


                                         3
   Case 2:21-mj-30015-DUTY ECF No. 1, PageID.5 Filed 01/12/21 Page 5 of 16




contained images of suspected firearms. In one post, an individual believed to be

Kenneth SMITH (his face was not visible in the post) possessed a Glock, model

19, 9mm semi-automatic pistol (Firearm One). The serial number was visible in

the post. I queried the serial number and learned that Firearm One was reported

stolen to law enforcement in August of 2018. Kenneth SMITH was already under

HYTA probation when this firearm was reported stolen. Therefore, when Kenneth

SMITH received the firearm, he was on HYTA, under indictment, and prohibited

from obtaining and receiving firearms.

      14.   On December 9, 2020, Special Agent Rees, acting in an undercover

capacity, contacted Kenneth SMITH using Instagram Messages. Thereafter,

Kenneth SMITH contacted Special Agent Rees utilizing cell phone number 810-

553-5684. The 5684 phone number is listed with the Michigan Department of

Corrections as Kenneth SMITH’s phone number. On the call, Kenneth SMITH told

Special Agent Rees that he was willing to sell Firearm One.

      Transaction One - Undercover Purchase of Firearm Two

      15.   On December 10, 2020, at approximately 2:56 p.m., Kenneth

SMITH advised Special Agent Rees that he had a different firearm (Firearm Two),

other than the stolen Glock (Firearm One), available for purchase. Special Agent

Rees agreed to purchase Firearm Two.




                                         4
   Case 2:21-mj-30015-DUTY ECF No. 1, PageID.6 Filed 01/12/21 Page 6 of 16




      16.    At approximately 3:26 p.m., SA Rees placed a phone call to Kenneth

SMITH and agreed to meet Kenneth SMITH at the Galaxy Coney Island, located

at 13611 Grand River Ave, Detroit, to purchase Firearm Two.

      17.    At approximately 3:30 p.m., SA Rees and SA Bowling arrived and

parked at the Galaxy Coney Island. Kenneth SMITH called SA Rees and advised

that he would arrive in a black truck. At approximately 3:47 p.m., Kenneth SMITH

arrived in a black Range Rover. The Range Rover parked north of the undercover

vehicle. Kenneth SMITH opened and exited the rear passenger side door of the

Range Rover and walked to SAs Rees and Bowling. SA Bowling exited the

undercover vehicle to allow Kenneth SMITH to sit in the front passenger seat next

to SA Rees. SA Bowling observed the black Range Rover to be occupied by at

least three individuals.

      18.    In the undercover vehicle, Kenneth SMITH handed SA Rees Firearm

Two; one tan Glock, 19 X, 9mm, semi-automatic firearm, bearing serial number:

BPMG743. Firearm Two was loaded with one live round of 9mm ammunition in

the chamber plus an additional 28 live rounds of 9mm ammunition in an extended

magazine. SA Rees paid Kenneth SMITH $1,350.00 in pre-recorded government

funds. During the transaction, SA Rees inquired about purchasing additional

firearms. Kenneth SMITH indicated he could sell SA Rees more firearms. This

concluded the first undercover transaction with Kenneth SMITH.



                                        5
   Case 2:21-mj-30015-DUTY ECF No. 1, PageID.7 Filed 01/12/21 Page 7 of 16




      19.   A law enforcement query was conducted on Firearm Two. Firearm

Two was originally purchased and registered to a female on August 13, 2020, over

two years after Kenneth SMITH was placed on HYTA in March of 2018.

Therefore, when Kenneth SMITH received the firearm, he was on HYTA, under

indictment, and prohibited from obtaining and receiving firearms. The firearm was

not reported stolen to law enforcement. A query of a law enforcement database did

not show a familial connection or a common address between the female registered

owner and Kenneth SMITH.

      Transaction Two - Undercover Purchase of Firearm Three

      20.   On December 11, 2020, a series of phone calls and text messages

were made between SA Rees and Kenneth SMITH, utilizing cellphone number

810-553-5684, to arrange the purchase of a firearm (Firearm Three). At

approximately 12:32 p.m., SA Rees agreed to purchase Firearm Three; a Glock,

29, 10mm semi-automatic pistol. During this conversation, Kenneth SMITH

indicated he needed the price to be $1,600.00 to make money. At approximately

12:46 p.m., Kenneth SMITH advised SA Rees he was on his way to pick up

Firearm Three.

      21.   At approximately 1:59 p.m., SA Rees called Kenneth SMITH and

they agreed to meet at the Galaxy Coney Island in Detroit.




                                        6
   Case 2:21-mj-30015-DUTY ECF No. 1, PageID.8 Filed 01/12/21 Page 8 of 16




      22.   At approximately 2:22 p.m., SA Rees and SA Bowling arrived and

parked at the Galaxy Coney Island. At approximately 2:23 p.m., Kenneth SMITH

arrived at the Coney Island driving a white 2017 Chevrolet Equinox. The vehicle

backed in and parked north of the undercover vehicle. A subject, later identified

as Jaelyn SMITH, opened the passenger side door. SA Bowling exited the

undercover vehicle to allow Jaelyn SMITH to sit with SA Rees in his undercover

vehicle.

      23.   At approximately 2:25 p.m., Jaelyn SMITH handed SA Rees Firearm

Three bearing serial number BRZK310. SA Rees also received three 10mm

magazines and miscellaneous gun parts and accessories. SA Rees gave $1,600.00

in pre-recorded government funds to Jaelyn SMITH. Jaelyn SMITH counted some

of the pre-recorded government funds then entered the white Equinox and handed

the funds to Kenneth SMITH to count.

      24.   During the transaction, SA Bowling observed a firearm box and AK-

style pistol inside the white Equinox. Jaelyn SMITH offered to sell the AK-style

pistol for $3,000.00. Jaelyn SMITH offered to sell a Glock, 48, 9mm, semi-

automatic pistol, previously discussed between SA Rees and Kenneth SMITH.

Jaelyn SMITH advised he would call SA Rees. This concluded the undercover

transaction with Jaelyn SMITH and Kenneth SMITH.




                                         7
   Case 2:21-mj-30015-DUTY ECF No. 1, PageID.9 Filed 01/12/21 Page 9 of 16




       25.    After SA Rees left the Galaxy Coney Island, he received a call from

cell phone number 920-545-9596, a phone number connected to Jaelyn SMITH.

During the call, SA Rees arranged to purchase the Glock, 48, 9mm. Jaelyn SMITH

advised SA Rees that he would hold the AK-style pistol for him to purchase at a

later date.

       26.    Investigative Research Specialist (IRS) Justin Borst provided SA

Rees and SA Bowling with a photograph of the individual associated with cell

phone number 920-545-9596. SA Rees and SA Bowling positively identified

Jaelyn SMITH as the individual who sold SA Rees Firearm Three.

       27.    Following the undercover purchase, Kenneth SMITH and Jaelyn

SMITH were surveilled to Kenneth SMITH’s residence. Kenneth SMITH and

Jaelyn SMITH were observed entering and exiting the residence, carrying

suspected bags and suspected firearms boxes. Law enforcement observed

Kenneth SMITH appear to key into the front door of the residence.

       28.    An ATF Firearms Trace indicated that Firearm Three was purchased

on December 11, 2020, by Jaelyn SMITH at Action Impact, located at 25992 W.

8 Mile Road, in Southfield, Michigan. This was the same day Jaelyn SMITH sold

Firearm Three to SA Rees. Information obtained from Action Impact revealed

that Firearm Three was sold to Jaelyn Smith between approximately 12:40 p.m.




                                         8
  Case 2:21-mj-30015-DUTY ECF No. 1, PageID.10 Filed 01/12/21 Page 10 of 16




and 1:27 p.m., minutes after SA Rees agreed to purchase Firearm Three. Jaelyn

SMITH sold Firearm Three to SA Rees approximately one hour later.

      Transaction Three - Undercover Purchase of Firearm Four

      29.   On December 28, 2020, at approximately 1:42 p.m., SA Rees and

SA Jacobs, acting in an undercover capacity, conducted an undercover purchase

of a firearm from Kenneth SMITH in the parking lot of the Galaxy Coney Island.

      30.   Prior to December 28, 2020, a series of phone calls and text messages

were made between SA Rees and Kenneth SMITH, utilizing cellphone number

810-553-5684, to arrange the purchase. These messages included a video sent by

Kenneth SMITH to SA Rees on December 26, 2020. The video depicted Firearm

Four; a Smith & Wesson, M&P, 9mm caliber, semi-automatic firearm, with an

attached light and high capacity 50 round drum extended magazine. SA Rees

agreed to purchase Firearm Four for $1,200.00.

      31.   Approximately 11:22 a.m., SA Rees received a phone call from

Kenneth SMITH, who directed SA Rees to meet at the Galaxy Coney Island at

1:30 p.m.

      32.   At approximately 1:30 p.m., SA Rees and SA Jacobs arrived and

parked at the Galaxy Coney Island. At approximately 1:41 p.m., Kenneth SMITH

arrived driving the same white Chevrolet Equinox. The vehicle backed in and

parked north of the undercover vehicle.



                                          9
  Case 2:21-mj-30015-DUTY ECF No. 1, PageID.11 Filed 01/12/21 Page 11 of 16




      33.    Kenneth SMITH approached the undercover vehicle and handed SA

Rees Firearm Four bearing serial number JEM5476, loaded with one live round

of 9mm ammunition in the chamber, and an additional 34 live rounds of 9mm

ammunition in a high capacity drum magazine. SA Rees gave Kenneth SMITH

$1,200.00 in pre-recorded government funds. SA Rees and Kenneth SMITH

discussed purchasing additional firearms. Kenneth SMITH indicated he could sell

SA Rees additional firearms. This concluded the undercover transaction with

Kenneth SMITH.

      34.    Following the transaction, constant surveillance was maintained as

Kenneth SMITH departed the Galaxy Coney Island and traveled directly to his

residence. Officers observed Kenneth SMITH key his way into the front door of

the residence.

      35.    A law enforcement query was conducted on Firearm Four. Firearm

Four was originally purchased and registered to a male on September 30, 2020.

Firearm Four was not reported stolen to law enforcement. However, a query of a

law enforcement database did not show a familial connection or a common

address between the registered owner of Firearm Four and Kenneth SMITH.

      Transaction Four - Undercover Purchase of Firearms One and Five

      36.    On January 4, 2021, at approximately 1:13 p.m., SA Rees and SA

Bowling, acting in an undercover capacity, conducted an undercover purchase of



                                       10
  Case 2:21-mj-30015-DUTY ECF No. 1, PageID.12 Filed 01/12/21 Page 12 of 16




two firearms from Kenneth SMITH in the parking lot of a CVS located at 13580

Grand River Ave, Detroit.

      37.    Between December 31, 2020 and January 4, 2021, a series of phone

calls and text messages were made between SA Rees and Kenneth SMITH,

utilizing cellphone number 810-553-5684, in order to arrange the purchase of two

firearms. During these calls, Kenneth SMITH indicated he had to obtain one of

the firearms, Firearm One, from another individual.

      38.    Prior to the purchase, fixed surveillance was established at Kevin

SMITH’s residence. At approximately 12:39 p.m., DPD TFO Rutledge observed

the white Chevrolet Equinox, driven by an unknown black female, arrive at the

residence. TFO Rutledge observed Kenneth SMITH exit the residence and enter

the vehicle. Constant surveillance was maintained as the vehicle traveled directly

to CVS, located at 13580 Grand River Ave, Detroit. Seconds later, a red 2013

Nissan arrived and parked next to the white Equinox. The driver of the red Nissan,

a black male, later identified as Troy LOWERY, a convicted felon currently on

parole, exited the vehicle and meet with Kenneth SMITH at the passenger side of

the white Equinox. After meeting with Kenneth SMITH, LOWERY returned to

and entered the red Nissan.




                                         11
  Case 2:21-mj-30015-DUTY ECF No. 1, PageID.13 Filed 01/12/21 Page 13 of 16




      39.   At approximately 1:13 p.m., undercover agents arrived and parked at

the CVS. Undercover agents observed Kenneth SMITH exit the front passenger

seat of the white Equinox.

      40.   Kenneth SMITH approached the undercover vehicle and handed an

undercover agent two firearms. The first was Firearm One (the Glock, 19, 9mm,

semi-automatic pistol, bearing serial number ZTE441 original posted on Kenneth

SMITH’s IG page). The second was Firearm Five; a Smith & Wesson, M&P

Shield, 9mm, semi-automatic pistol, bearing serial number JDP1878. Firearm

Five was loaded with one live round of 9mm ammunition in the chamber and an

additional eight live rounds of 9mm ammunition in a magazine. Kenneth SMITH

was given $2,500.00 in pre-recorded government funds.

      41.   Kenneth SMITH told the undercover agents that he had a supplier

capable of purchasing firearms directly from a dealer with a FFL. Kenneth

SMITH said that Firearm Three (the transaction that involved Jaelyn SMITH) had

been purchased directly from the store.

      42.   Kenneth SMITH exited the undercover vehicle and met with

LOWERY, at the driver side window of the red Nissan. The undercover agents

departed the scene.




                                          12
  Case 2:21-mj-30015-DUTY ECF No. 1, PageID.14 Filed 01/12/21 Page 14 of 16




      43.   The red Nissan was surveilled to Meijer, located at 13000 Middlebelt

Road, in Livonia. A few minutes later, Livonia Police conducted a traffic stop on

the red Nissan. LOWERY was the driver of the vehicle.

      44.   On January 4, 2021, the day of Transaction Four, Kenneth SMITH’s

cell phone records showed that Kenneth SMITH’s phone contacted a phone

number registered to LOWERY multiple times. The calls between Kenneth

SMITH and LOWERY took place immediately after Kenneth SMITH spoke to

SA Rees, on January 4, 2021, about purchasing additional firearms. I believe

LOWERY supplied at least one of the firearms purchased by undercover agents

on January 4, 2021.

      Further Investigation

      45.   A law enforcement query was conducted on Firearm One and

Firearm Five purchased by undercover agents during Transaction Four. Both

firearms were reported stolen to law enforcement while Kenneth SMITH was

under HYTA probation and prohibited from obtaining and receiving firearms.

      46.   Jalen SMITH purchased Firearm Three from Action Impact, a FFL,

on December 11, 2020. Approximately one hour later, Jalen SMITH and Kenneth

SMITH sold Firearm Three to SA Rees. When Jalen SMITH purchased Firearm

Three, he completed an ATF Form 4473. On the Form 4473, he indicated that he

was the actual buyer of Firearm Three and not acquiring the firearm on behalf of



                                        13
  Case 2:21-mj-30015-DUTY ECF No. 1, PageID.15 Filed 01/12/21 Page 15 of 16




another person. He subsequently signed the Form 4473 attesting to the

truthfulness of his statement.

      47.    Jaelyn SMITH purchased four additional firearms (not including

Firearm Three) from July 2020 through December 2020. Two of these firearms

were recovered through law enforcement traffic stops and two firearms were

recovered through criminal investigations. Based on the facts provided above, I

believe Jaelyn SMITH engaged in several acts of straw purchasing firearms. He

purchased the firearms with the intent to sell them to other individuals despite

attesting that he was purchasing the firearms for himself.

      48.    All the aforementioned firearms were manufactured outside the state

of Michigan and affected interstate and/or foreign commerce.

                                 IV.   CONCLUSION

      49.    Based on the facts above, probable cause exists that Kenneth

SMITH violated 18 U.S.C. § 922(n), receipt of a firearm by a person under

indictment. Kenneth SMITH received four firearms while under indictment, on

HYTA probation, and was prohibited from obtaining and receiving firearms.

These firearms include Firearms Two (Transaction One), Four (Transaction

Three); and One and Five (Transaction Four).




                                         14
  Case 2:21-mj-30015-DUTY ECF No. 1, PageID.16 Filed 01/12/21 Page 16 of 16




        50.    Probable cause exists that Kenneth SMITH violated 18 U.S.C. §

922(a)(1)(A), engaging in the business of dealing firearms without a license.

Kenneth SMITH sold five firearms to undercover officers/agents.

        51.    Probable cause exists that Jaelyn SMITH violated 18 U.S.C. §

922(a)(6), knowingly making any false statement material to the lawfulness of the

sale of a firearm. Jaelyn SMITH purchased Firearm Three from Action Impact on

December 11, 2020. On the ATF Form 4473, he falsely attested that he was the

actual buyer when, in fact, he sold the firearm SA Rees.

        52.    Probable cause exists that Troy LOWERY violated 18 U.S.C.

§ 922(g)(1), felon in possession of a firearm, when he provided Firearm One to

Kenneth SMITH to sell to an undercover law enforcement officer.

                                              Respectfully submitted,



                                              Danielle Stefanovski, Special Agent
                                              Bureau of Alcohol, Tobacco,
                                              Firearms and Explosives

Sworn to before me and signed in my
presence and/or by reliable electronic means.


________________________________
HON. ELIZABETH A. STAFFORD
UNITED STATES MAGISTRATE JUDGE

Date:    January 12, 2021




                                         15
